Opinion filed September 8, 2022




                                      In The


        Eleventh Court of Appeals
                                   __________

                              No. 11-20-00269-CR
                                  __________

                  BRANDY LYNN MORTON, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 238th District Court
                           Midland County, Texas
                       Trial Court Cause No. CR54301


                     MEMORANDUM OPINION
      Appellant, Brandy Lynn Morton, was indicted for the state jail felony offense
of possession of a controlled substance, namely methamphetamine, in an amount of
less than one gram. See TEX. HEALTH & SAFETY CODE ANN. §§ 481.102(6),
481.115(a), (b) (West Supp. 2021). The jury found Appellant guilty, and the trial
court assessed punishment at two years’ confinement in the State Jail Division of the
Texas Department of Criminal Justice, but suspended Appellant’s sentence and
placed her on community supervision for a period of four years. In a single issue on
appeal, Appellant asserts that the trial court erred in failing to properly instruct the
jury during the guilt/innocence phase of the trial with regard to the admission of an
extraneous offense—possession of a “device [synthetic urine] designed to falsify
drug test results,” a Class B Misdemeanor. We affirm.
                          Factual and Procedural History
      On July 16, 2019, Texas Department of Public Safety Trooper Phillip
Goelzhauser initiated a traffic stop after observing Appellant fail to signal a turn and
impede traffic by driving too slowly in the left lane. Appellant pulled into a parking
lot and exited her vehicle. At Trooper Goelzhauser’s request, Appellant retrieved
her driver’s license but did so by “climbing through the driver’s side window,”
behavior which Trooper Goelzhauser found to be unusual. While Trooper
Goelzhauser typed up the warning and conducted a routine check for suspension and
warrants, Appellant told him that before she was stopped, she was giving her
passenger a ride to the passenger’s own vehicle. Trooper Goelzhauser contacted the
passenger, Minerva Silvas-Medellin, and found inconsistencies between the stories
of Minerva and those of Appellant.
      After speaking with Minerva, Trooper Goelzhauser asked Appellant if there
was any illegal contraband in the vehicle. She responded that there was not. Trooper
Goelzhauser asked for permission to search the vehicle and Appellant consented.
During the search, Trooper Goelzhauser discovered a pipe with a crystalline residue,
which he suspected to be methamphetamine, in Appellant’s purse, located in the
driver’s seat of the vehicle. Trooper Goelzhauser placed Appellant under arrest and
resumed his search of the vehicle. During the search, Trooper Goelzhauser further
discovered what he believed to be synthetic urine, which—in his training and
experience—is used to falsify drug test results.
      Appellant’s sole issue on appeal concerns trial testimony about the synthetic
urine found in her purse.      Trooper Goelzhauser had charged Appellant with
                                           2
possessing or using a device designed to falsify a drug test—but that was not an
indicted charge on which she was being tried. Appellant alleges error in a single
issue but makes two distinct arguments about limiting instructions and extraneous
offenses. Appellant’s first argument is that the trial court erred in declining to give
a requested limiting instruction for an extraneous offense about which evidence had
been admitted at the time that Appellant requested the instruction. Appellant’s
second argument is that the trial court failed to include a proper extraneous-offense
instruction in the jury charge. We address each argument in turn.
                                 Standards of Review
      I. Limiting Instructions
      When a defendant properly requests a limiting instruction at the time that
evidence is admitted, one must be given. TEX. R. EVID. 105(a); Rankin v. State, 974
S.W.2d 707, 713 (Tex. Crim. App. 1993); Smith v. State, 631 S.W.3d 484, 500 (Tex.
App.—Eastland 2021, no pet.). A trial court abuses its discretion when it does not
give a properly requested limiting instruction when the evidence is admitted.
Hammock v. State, 46 S.W.3d 889, 894 (Tex. Crim. App. 2001). When a defendant
fails to request a limiting instruction the first time the evidence is admitted, the
admission of such evidence is not grounds for complaint on appeal. Edwards v.
State, No. 05-12-00218-CR, 2013 WL 5314713, at *2 (Tex. App.—Dallas Sept. 20,
2013, pet. ref’d) (mem. op., not designated for publication). “Once the evidence has
been admitted without a limiting instruction, it is part of the general evidence and
may be used for all purposes.” Id. (citing Delgado v. State, 235 S.W.3d 244, 251
(Tex. Crim. App. 2007)).
      We review a trial court’s failure to give a simultaneous limiting instruction—
when properly requested—under a harmless error analysis. Jones v. State, 944
S.W.2d 642, 653 (Tex. Crim. App. 1996). Any nonconstitutional error that does not
affect Appellant’s substantial rights must be disregarded.              See TEX. R.
                                          3
APP. P. 44.2(b). A substantial right is affected when the error had a substantial and
injurious effect or influence on the jury. Thomas v. State, 505 S.W.3d 916, 926 (Tex.
Crim. App. 2016); King v. State, 953 S.W.2d 266, 270–71 (Tex. Crim. App. 1997).
      II. The Jury Charge
      The trial court has the responsibility to provide the jury with “a written charge
distinctly setting forth the law applicable to the case.” TEX. CODE. CRIM. PROC. ANN.
art. 36.14 (West 2007). The function of the jury charge is “to inform the jury of the
applicable law and guide them in its application to the case.” Delgado, 235 S.W.3d
at 249 (quoting Hutch v. State, 922 S.W.2d 166, 170 (Tex. Crim App. 1996)). The
trial court has the ultimate responsibility to ensure that all of the law applicable to
the criminal offense is incorporated into the jury charge, as well as general
admonishments. Delgado, 235 S.W.3d at 249. This duty is a sua sponte duty—a
duty to act without any request or objections from the parties. Id. This sua sponte
duty does not include the responsibility to instruct the jury on all potential defensive
issues, lesser included offenses, or evidentiary issues, as these are often dependent
on trial strategy and tactics. Id. “[A] limiting instruction concerning the use of
extraneous offense evidence should be requested, and given, in the guilt-stage jury
charge only if the defendant requested a limiting instruction at the time the evidence
was first admitted.” Id. at 251. If the defendant fails to object to the absence of an
instruction on defensive issues—including extraneous offense related issues—the
trial court will have committed no error at all. Mendez v. State, 545 S.W.3d 548,
552 (Tex. Crim. App. 2018).
      We first review whether the trial court erred, and if no error occurred, the
analysis is complete. Deere v. State, 631 S.W.3d 762, 774 (Tex. App.—Eastland
2021, pet. ref’d) (citing Kirsch v. State, 357 S.W.3d 645, 649 (Tex. Crim. App.
2002)). If there was an error, we determine whether the error was preserved. If the
error was preserved, we will reverse if the trial court’s error resulted in “some harm”
                                           4
to the defendant. Ngo v. State, 175 S.W.3d 738, 743 (Tex. Crim. App. 2005). If the
defendant failed to object or request an instruction before the trial court read the
charge to the jury, then any error present in the charge is reversible only if it caused
egregious harm to the defendant. Delgado, 235 S.W.3d at 249 (citing Almanza v.
State, 686 S.W.2d 157, 171 (Tex. Crim. App. 1984)). The degree of harm is
determined “in light of the entire jury charge, the state of the evidence, including the
contested issues and weight of the probative evidence, the argument of counsel and
any other relevant information revealed by the record of the trial as a whole.” Deere,
631 S.W.3d at 775 (quoting Almanza, 686 S.W.2d at 171).
                                        Analysis
      I. Limiting Instruction
      Appellant argues that the trial court erred in denying her request for a limiting
instruction during testimony.      During the guilt/innocence phase of the trial,
examination under oath included the following testimony of Trooper Goelzhauser:
             Q: And did you find anything else illegal in the vehicle?
             A: Synthetic urine, sir.
             Q: And based on your training and experience, what is synthetic
      urine used for?
             A: Falsified drug test results.
Accordingly, testimony was admitted without objection that, in his continued search
of Appellant’s vehicle, Trooper Goelzhauser found synthetic urine. Based on his
training and experience, that substance is used to falsify drug test results.
      The examination of Trooper Goelzhauser continued:
           Q: (By [the prosecutor]) Trooper, just a few questions. You
      know, you collected synthetic urine, correct?
             A: Yes, sir.
            [DEFENSE COUNSEL]: Objection, Your Honor.                    I don’t
      believe that’s anything that’s been established.
                                           5
             THE COURT: I’m going to sustain that.
That the substance was synthetic urine was testimony already admitted without
objection. But here the question implied that Trooper Goelzhauser himself knew it
to be synthetic urine and objection was made that seemingly disputed what could be
mistaken to be expert testimony on the chemical makeup without laying a proper
foundation. The trial court sustained the objection to the question as asked.
      The trooper’s testimony continued:
            Q: (By [the prosecutor]) Was Ms. Morton also charged with
      possessing or using a false drug test device in this case?
             A: Yes, sir.
             Q: And what did you allege when you charged her with that?
            A: That due to the narcotics and the synthetic urine, she was
      going to use the synthetic urine to falsify drug test results.
             [DEFENSE COUNSEL]: Your Honor, I would ask for a limiting
      instruction that he’s not an expert to testify whether it was synthetic
      urine or not; it was a substance that he found.
             THE COURT: I’m going to deny that request.
In this last series of questions, what was asked was specific—what was Appellant
charged with and what did Trooper Goelzhauser allege when he charged Appellant?
The objection by Appellant’s trial counsel at this point was not specific to what the
witness had actually been asked without objection. In addition, the testimony that
the substance was, at least in Trooper Goelzhauser’s opinion, synthetic urine had
already been stated to the jury without objection. Further, the requested “limiting
instruction” as stated by trial counsel appears to relate to the status of the witness—
as not being an expert—and his ability to identify the substance as synthetic urine.
On appeal, Appellant admits that the limiting instruction being requested “was not
based on the law of extraneous offenses.” The record shows that Appellant never


                                          6
asked the trial court to instruct the jury regarding the limited purpose for which the
extraneous offense was being admitted.
       When a defendant fails to request a limiting instruction the first time the
evidence is offered, the admission of such evidence is not grounds for complaint on
appeal. Edwards, 2013 WL 5314713, at *2. After “evidence has been admitted
without a limiting instruction, it is part of the general evidence and may be used for
all purposes.” Id. (citing Delgado v. State, 235 S.W.3d 244, 251 (Tex. Crim. App.
2007)). Here, Appellant failed to request a limiting instruction the first time that the
evidence was offered, and the record does not reflect that a limiting instruction as to
extraneous offense evidence was ever requested. Because Appellant failed to make
a timely request, and the evidence was admitted without restraint, the issue alleging
a failure to issue a limiting instruction is not preserved for our review. See TEX. R.
EVID. 105(a).
       II. The Jury Charge
       Appellant also argues that the trial court erred by failing to provide a limiting
instruction in the jury charge. Appellant asserts that the trial court had a sua sponte
duty to include a limiting instruction, as it would have assisted the jury in properly
applying the extraneous offense evidence presented at trial. We disagree.
       Appellant failed to object to the jury charge and provided no request to the
trial court to include a limiting instruction at that time. If the defendant fails to object
to the absence of an instruction on defensive issues within the charge—including
extraneous offense related issues—the trial court will have committed no error at all.
Mendez, 545 S.W.3d at 552. Additionally, the trial court has no sua sponte duty to
instruct the jury on any issues related to defense trial strategy and tactics. See
Delgado, 235 S.W.3d at 249. “[A] party might well intentionally forego a limiting
instruction as part of its ‘deliberate trial strategy to minimize the jury’s recollection


                                             7
of the unfavorable evidence.’” Id. at 250 (quoting United States v. Johnson, 46 F.3d
1166, 1171 (D.C. Cir. 1995)).
        We acknowledge that a trial court may be required to include in the jury
charge a limiting instruction concerning the use of extraneous offense evidence
when a defendant properly requests a limiting instruction at the time the evidence
was first offered. See Delgado, 235 S.W.3d at 251. However, those are not the
circumstances here. As the record reveals, Appellant failed to object or request a
limiting instruction the first time the evidence was presented regarding the
extraneous offense of possessing or using a false drug test device. Therefore, the
trial court did not err when it failed to include a limiting instruction in the charge to
the jury during the guilt/innocence phase of the trial.1
        The trial court neither erred by failing to give a simultaneous limiting
instruction nor by failing to sua sponte include limiting instructions regarding
extraneous offenses in the jury charge. Appellant’s sole issue is overruled.
                                        This Court’s Ruling
        We affirm the judgment of the trial court.




                                                         W. BRUCE WILLIAMS
                                                         JUSTICE


September 8, 2022
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.


        1
          Appellant’s complaint on appeal is limited to the court’s charge for the guilt/innocence phase of
jury trial. Appellant elected that punishment would be assessed by the trial court.
                                                    8